Citation Nr: 0638449	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-02 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of burial benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.  The veteran died in June 2004, and the 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  According to a certificate, the veteran died in June 2004 
from an immediate cause of Escherichia coli septic shock, and 
underlying causes of gangrene of the lower extremities, 
peripheral vascular disease, and hypertension. Other 
significant conditions that contributed to death were end 
stage renal disease, hepatitis C, and atherosclerotic 
disease.  

2.  The record contains no indication that the veteran's was 
proximately due to or the result of a service-connected 
disease or injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death, for purposes of establishing 
entitlement to burial benefits, have not been met. 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist 

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
July 2004 letter.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the appellant has been afforded the 
appropriate information in order to advance any contention 
regarding the claim considered below.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Particularly, the 
July 2004 letter provided information of what the evidence 
should show for Dependency and Indemnity Compensation in that 
the veteran must have died from a service-related injury or 
disease.  Also, the RO advised the appellant to establish 
service connection for the cause of the veteran's death, it 
must be shown that the condition causing the veteran's death 
had its onset in service or was permanently aggravated by the 
military service.  

The appellant received VCAA notification prior to the rating 
decision on appeal.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  It is further recognized that in order to be 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), a VCAA notice must also request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim; this "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the principle underlying the "fourth element" has 
been fulfilled by the July 2004 letter that informed the 
appellant of the following:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to the claim, please send it to us."     

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case the 
file contains, according to the National Personnel Records 
Center (NPRC), the available records concerning the veteran's 
military service.  As discussed below, records from the 
veteran's active duty were not contained therein.  It is 
noted that other relevant and highly probative factors have 
been considered in the appellant's claim, and the denial 
below has not based solely upon a lack of service medical 
records.  The file also contains private treatment records 
from Scott & White Hospital, a Certificate of Death, and 
various statements from the appellant concerning the merits 
of her claim.  

Further, it is not necessary to obtain a VA medical opinion 
because, as illustrated below, the information and evidence 
of record does not establish that the veteran suffered a 
disease in service, or that the cause of his death may have 
been associated with service.  38 C.F.R. § 3.159(c)(4).  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained. Therefore, no further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, it is apparent that the appellant has been given an 
essential opportunity to advance her claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (recognizing that a 
review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  No prejudice results in proceeding 
with the issuance of a final decision in this case.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As such, VA satisfied its duties to the appellant given the 
circumstances of this case.  

Legal standards

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; see also 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2000); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Direct service connection will be granted for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone, however, is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of burial benefits, if a veteran dies as a 
result of a service-connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610.

Analysis

A complete review of the record, see 38 U.S.C.A. § 7104(a), 
shows that the appellant's claim cannot be granted.

In July 1997, the veteran filed an initial application for 
compensation, and described the nature of sickness as 
"hypertension-1971; headaches-1970/1971."  He also 
indicated periods of Reserve and National Guard Service from 
1981 to 1987.  

The RO sent a request for information to the NPRC, and in 
December 1997 the NPRC sent the "available requested 
records."  It appears that this file contained only some 
records from the veteran's service in the late 1980s-there 
were no service medical records related to the period of 
active duty from February 1970 to September 1971.  

It is noted that on a December 1987 Report of Medical 
Examination the veteran had a normal clinical evaluation, and 
a Report of Medical History contained no symptomological 
complaints by the veteran other than a right inguinal hernia 
repair from 1971.  

In support of his claim of service connection for 
hypertension and headaches, the RO obtained private medical 
records from Scott & White Hospital from 1993 to 1997.  A 
November 1994 admission history and physical contained the 
veteran's report that malignant hypertension had first been 
diagnosed in 1988.  The attending physician asked the veteran 
whether the doctor who had first diagnosed hypertension had 
given the veteran any ideology, and the veteran stated that 
he had been told it was a result of kidney failure secondary 
to alcohol and drug abuse.  

A December 1997 rating decision denied a claim of service 
connection for hypertension with headaches, and noted that 
the veteran's service medical records from the time of active 
duty between 1970 and 1971 had not been available for review.  

In June 2004, the RO received an application for Dependency 
and Indemnity Compensation from the appellant with an 
enclosed Certificate of Death concerning the veteran.  This 
latter document showed that the veteran died in June 2004 
from an immediate cause of Escherichia coli septic shock, and 
underlying causes of gangrene of the lower extremities, 
peripheral vascular disease, and hypertension.  Other 
significant conditions that contributed to death were end 
stage renal disease, hepatitis C, and atherosclerotic 
disease.  

Pursuant to the claim, the RO obtained additional treatment 
records from Scott & White Hospital from 2003 to June 2004.  

A September 2004 rating decision denied service connection 
for the cause of the veteran's death, and upon receiving a 
notice of disagreement from the appellant, a statement of the 
case addressed the matter.  In a December 2004 VA Form 9, 
however, the appellant stated that all she sought was burial 
benefits and that she knew her husband had not gotten sick 
from service in the Army.  Rather, because he had served in 
the Army, the veteran deserved burial expenses.

The RO issued a January 2005 statement of the case concerning 
only the matter of burial benefits, and the appellant filed a 
January 2005 VA Form 9.  She continued to assert that the 
government ought to compensate her for burial expenses.  In 
February 2006, the Board received a letter from the appellant 
where she related the financial difficulties from which she 
suffered, and she again sought reimbursement for the 
veteran's burial expenses.

Though it seems the appellant no longer contends that the 
veteran got sick in service, the Board shall adjudicate the 
matter regardless because entitlement to burial benefits 
requires a determination of whether the veteran died of a 
service-connected disability.  

It is noted at the outset that there is no competent medical 
evidence linking the veteran's causes of death to active 
military service.  Though the Board does not have the 
veteran's service medical records from his active duty (as 
highlighted above), other significant factors weigh against 
the claim.  Primarily, the record evidences an absence of any 
pertinent abnormal findings for many years post-service, and 
the Court has held that such negative evidence can be 
determinative.  See Maxon v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (recognizing that is was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints).  

Also, according to a 1987 military examination noted above, 
the veteran reported that the only condition from which he 
had suffered was repair of right inguinal hernia in 1971-he 
had not mentioned anything to do with hypertension in 
relation to this first period of service.  Finally, the 
veteran reported to a treatment provider (in 1994) that the 
doctor who had first diagnosed hypertension in 1988 had 
related it to drug and alcohol abuse.  

All of these factors weigh against the claim, and because the 
record does not contain any evidence in favor of the claim, a 
preponderance of the evidence is against a claim of service 
connection for the cause of the veteran's death.  See Forshey 
v. Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 2002) 
(recognizing that "negative evidence" could be considered 
in weighing the evidence).  Thus, the benefit of the doubt 
doctrine is not for application. 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Therefore, it follows that the criteria for entitlement to 
burial benefits based on service-connected death have not 
been met.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 3.312, 3.1600.  

Finally, it is noted that payment of nonservice-connected 
burial benefits is subject to the following conditions: (1) 
At the time of his death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or (2) the veteran had an original or reopened claim for 
either benefit pending at the time of his death and, in the 
case of an original claim, there is sufficient evidence of 
record on the date of the veteran's death to have supported 
an award of compensation or pension effective prior to the 
date of the veteran's death; or (3) the deceased was a 
veteran of any war or was discharged or released from active 
military, naval, or air service for a disability incurred or 
aggravated in the line of duty, and the body of the deceased 
is being held by a State (or political subdivision of a 
State).  38 C.F.R. § 3.1600(b).  Further, under 38 C.F.R. § 
3.1600(c), a burial allowance may be paid if a veteran dies 
while properly hospitalized by the VA.  

None of these factors for nonservice-connected burial 
benefits have been met:  The veteran had not been receipt of 
pension or compensation at the time of his death; he had no 
claim pending at the time of his death; the record does not 
show that the veteran was discharged from active military 
service due to a disability incurred therein; and the veteran 
died at a private facility.  

Notably, the appellant has not contended that any of these 
provisions have been met.  

The preceding rules bind the Board in its adjudication of 
this matter.  Entitlement to burial benefits must meet the 
various requirements discussed above, and the law has not 
provided the Board with any authority to grant burial 
benefits based upon the appellant's contentions in her 
various letters.  


ORDER

Entitlement to burial benefits based on service-connected 
death is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


